Citation Nr: 1230276	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jessica L. Cleary, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to April 1967, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in September 2011.  At that time, in addition to the issue above, the Board also considered whether the Veteran was entitled to service connection for bilateral hearing loss and tinnitus.  The Board denied those claims, so they are no longer before the Board.  

In that same decision, the Board remanded the Veteran's claim for service connection for PTSD for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDING OF FACT

The most probative medical evidence of record does not show that the Veteran currently suffers from PTSD or any other psychiatric condition.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The RO sought any records in care of the Social Security Administration; in May 2009, that agency replied that it had no records of the Veteran's, as he had not applied for such benefits.  The Veteran was afforded two VA compensation and pension examinations germane to his claim on appeal.  

The Veteran offered testimony in a Travel Board hearing before the undersigned VLJ in March 2011.  Subsequent to the Board's September 2011 decision, the Veteran has retained private counsel.  In May 2012, the Veteran's counsel requested that the Veteran be afforded a new hearing now that she represents the Veteran.  In June 2012, the Board denied that request, finding that the applicable regulations provide entitlement to one hearing only, and that the Veteran has already had that opportunity.  38 C.F.R. § 20.700(a).  The Board did allow for additional time for the Veteran and his representative to submit evidence on his behalf, and such additional evidence (as well as a waiver of RO review of that evidence) has been received and associated with the claims file.  

With respect to his hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his service connection claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ also discussed what evidence would help to substantiate his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted above, the Board remanded this claim in September 2011.  The Board directed that additional VA treatment records be obtained and that the Veteran be afforded a new VA examination to consider both whether the Veteran currently suffers from a psychiatric condition and to consider the amended regulation regarding PTSD claims.  

A review of the Veteran's claims folder reveals that this ordered development has been accomplished.  The Veteran's updated VA treatment records were obtained and associated with his claims file.  Further, the Veteran underwent a new VA examination in October 2011.  As each of the directives from the Board's September 2011 remand have been accomplished, the Board finds substantial compliance with its remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally speaking, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The Veteran, however, is seeking service connection for PTSD, a disability which has its own criteria.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With regard to the stressor element, VA has recently amended the regulation governing service connection for PTSD.  Specifically, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The amended version of 38 C.F.R. § 3.304(f)(3) states: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Further, VA regulation has long provided that for combat veterans, if the claimed stressor is related to that combat and is consistent with the circumstances of the veteran's service, then lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

Again, in this case, the Veteran seeks service connection for PTSD.  For the reasons that follow, however, his claim shall be denied.  

First, the Board notes that the Veteran is considered a combat veteran, and his stressors therefore may be confirmed on the basis of his lay testimony alone.  The Veteran's initial DD-214 shows that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal with one star, and the Vietnam Campaign Medal with device.  In January 2010, however, a Navy Personnel Command review of the Veteran's records found that he was also entitled to the Combat Action Ribbon.  This award shows that the Veteran was engaged in combat, and his stressors related to that combat may therefore be conceded.  

Over the course of his appeal, the Veteran has described numerous stressors that are credible and consistent with his combat service and awards, and the Board accepts these statements as valid for purposes of his claim for service connection for PTSD. 

However, finding that the Veteran suffered in-service stressors sufficient to support a diagnosis of PTSD is only one of the elements that would establish entitlement to service connection for PTSD.

In addition to having been exposed to stressful events in service, the evidence must still establish that the Veteran currently suffers from this disability.  It is on this element that the Veteran's claim fails, as for the reasons that follow, the Board finds that the most probative evidence of record does not show that the Veteran suffers from PTSD or any other mental condition.  

The Board acknowledges that there is a difference of opinion in the medical evidence regarding whether the Veteran currently suffers from PTSD.  The medical evidence both for and against his claim is summarized below.  

The Veteran attended a VA psychiatry consult in December 2007.  He reported being in Vietnam for 7 months.  He stated that while there, he was exposed to significant loss of life and trauma.  Specifically, he remembered "witnessing a friend cut in half, witnessing a 1-year old with a bullet in [his] head, witnessing a Marine kill a fellow Marine with the butt of his rifle," and numerous other deaths.  After examining the Veteran, the psychologist diagnosed the Veteran as suffering from PTSD, chronic.  He provided no other Axis I diagnosis.  

In a January 2008 letter, the Veteran's VA psychologist wrote that the Veteran "fully and unequivocally meets the DSM-IV diagnostic criteria for PTSD," and that "the causal relationship between [his] current symptomatology and his traumatic exposure in Vietnam clearly appears more likely than not."  In a VA psychology note from that same month, that VA psychologist stated that the Veteran's loss of his job following a plant closure exacerbated his PTSD from subclinical to clinical.  

The Veteran first underwent a VA PTSD examination in April 2008.  In that examination, the Veteran described his in-service and post-service mental health.  The Veteran reported that he and his wife divorced after 20 years of marriage, and that there were unsubstantiated allegations that he abused his children.  The examiner noted that this caused the Veteran "significant distress, as he loss all [his] possessions and did not get to see his kids for 5 years."  He reported the same stressor that he described in his December 2007 claim, namely that lighting struck a perimeter communications wire, that several fellow soldiers were electrocuted, and that his base came under fire during this incident.  

Upon examination, however, the examiner stated that the Veteran "does not meet the full criteria for PTSD."  She noted that the Veteran's symptoms "have actually been provoked by treatment."  She stated that the Clinician Administered PTSD Scale "was not significant for PTSD," and that the results of this test and the Mississippi Scale did not support a diagnosis of PTSD.  The examiner did not diagnose the Veteran as suffering from any mental condition.  She wrote that the Veteran had "mild or transient symptoms not meeting a mental disorder diagnosis," and that the Veteran suffered from "situational distress within normal limits."  

In his October 2009 Substantive Appeal, the Veteran stated that he started getting treatment at VA after losing his job, and that prior to his getting this treatment, he did not know that he was suffering from PTSD.  

In his March 2011 hearing, the Veteran stated that he is not receiving ongoing treatment for his PTSD, and that he had not seen any medical provider other than VA for his condition.  The Veteran did not elucidate much on his current symptoms, only noting after questioning that he suffers from nightmares and flashbacks.  

The Veteran underwent a second VA examination in October 2011.  In that examination, the Veteran specifically mentioned three stressors.  First, he stated that he was shot at while in vehicles in Vietnam.  Second, he mentioned being shot at by friendly fire from a tank while laying wire.  Third, he described the aforementioned incident where several Marines were burned or electrocuted when lightning struck a wire, and that he helped carry some of the injured on stretchers while his base was fired upon.  

Of these three incidents, the examiner explained that only the third could properly be considered a stressor.  The examiner explained that with regard to each stressor, the Veteran denied the presence of the subjective experience of fear, horror, or helplessness required to be an adequate PTSD stressor.  The examiner did conclude that the third stressor was sufficient to support a diagnosis of PTSD.  

In determining whether the Veteran meets the PTSD diagnostic criteria, the examiner stated that the Veteran meets Criterion A, showing that he was exposed to a traumatic event (the lightning incident he has described).  With regard to Criterion B, the examiner noted that the Veteran reexperiences this stressor through recurrent distressing dreams of the event (but she noted that he met none of the other symptoms).  The examiner found that the Veteran did not meet Criterion C, however, noting that the Veteran has no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  For Criterion D, she noted that the Veteran had difficulty falling or staying asleep.  For Criterion E, she noted that the Veteran does not meet the full criteria for PTSD, a note that she repeated with regard to Criterion F.  

The examiner found that the Veteran does not have a diagnosis of a mental disorder that conforms to DSM-IV criteria, including PTSD.  She stated that "the Veteran's symptoms do not meet the criteria for PTSD using the CAPS as scored by the ISEV-4 scoring rule.  She stated that though the Veteran reports suffering from nightmares once or twice a month, his symptoms do not meet Criterion C for a PTSD diagnosis (which requires persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) because his detachment from others and his restricted affect cannot be linked to his in-service stressor.  She also reported that the Veteran's symptoms are subclinical, and that his reported sleep impairment "cannot be specifically linked" to his stressor.  She also stated that the Veteran's mini-mental status examination was scored at 29/30 (the only item that the Veteran missed was the name of the County which he drove to, a commonly missed item) and that the Veteran had no evidence of cognitive impairment.  

The examiner greatly expanded on her findings in an opinion section.  She stated that in order for a PTSD diagnosis to be made, "the disorder must be the primary causal factor of significant impairment in social and occupational functioning."  She stated that an individual may have symptoms of PTSD that do not interfere with this functioning, and that individual would not meet the threshold specified in the DSM-IV for PTSD despite the presence of those symptoms.  

The examiner noted that the Veteran had been diagnosed as suffering from PTSD by VA treatment providers.  However, she stated that the medical records do not support the diagnosis, as it appeared to have been made through the use of an unstructured interview with the Veteran and not on the basis of the CAPS standard.  She stated that in her examination, though the Veteran suffers from sleep disturbances, "it is possible to have the existence of a PTSD-related symptom[], but the symptom may not meet the DSM-IV diagnostic criteria for persistence and severity to warrant the diagnosis of PTSD."  

She stated that the treatment provider who diagnosed the Veteran as suffering from PTSD used a checklist that "is easily overendorsed by patients and does not specify which stressors are relevant and does not quantify frequency and severity of symptoms related to the stressor event."  The examiner noted that in her examination, the Veteran related post-military stressors (family problems, legal issues, and employment issues) that are unrelated to his in-service stressor.  She stated that though the Veteran appears discouraged over his life events, he is not in mental health treatment, and a mental disorder is not diagnosed due to emotional fluctuations or transient symptoms that are expectable reactions to life events.  Though the Veteran reports sleep disturbances, the examiner stated that she cannot relate these specifically to a mental disorder.  

For all these reasons, the examiner found that the Veteran does not suffer from any mental condition, including PTSD.  

Most recently, the Veteran's representative submitted an August 2012 medical opinion from Jonathan Mangold, Ph.D.  Dr. Mangold stated that he reviewed the Veteran's claims file and interviewed the Veteran via telephone for 90 minutes.  Dr. Mangold produced a 13 page report summarizing the facts and his opinion of the case.  

Most pertinent to the Board's task here, Dr. Mangold laid out his conclusions as to why he believes the Veteran to be suffering from PTSD on the same criteria that the VA examiner used in her October 2011 examination.  With respect to the Criteria that the examiner found not to be satisfied (C, E, and F), Dr. Mangold found that the Veteran does indeed meet each of these criteria.  For C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness), Dr. Mangold pointed to places in the claims file and in his interview of the Veteran that showed such symptoms.  For Criterion E (duration of disturbances), Dr. Mangold found that the Veteran has suffered from his symptoms for more than one month.   On Criterion F, Dr. Mangold did find that the Veteran's symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  

Dr. Mangold concluded by stating that, based on his review of the record and his interview with the Veteran, "it is more likely that no that [the Veteran] does indeed have PTSD and that it is directly linked to what he saw and did in Vietnam."  Dr. Mangold wrote that his interview with the Veteran was consistent with the symptoms reported by the VA psychologist who diagnosed the Veteran as suffering from PTSD.  He states that he believes that he heard the more reliable report of the Veteran's suffering, and that the opinion of the VA examiner "is an outlier and does not reflect the actual state of the Veteran's difficulties."

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

For many reasons, the Board finds the two opinions from the VA examiner to be more probative than those of the earlier VA psychologist and Dr. Mangold.  First, the Board finds that the VA examiner was more fully informed of the factual premises of the case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner's reports (especially the October 2011 report) discussed not only the Veteran's in-service stressors, but also his post-service life, including his divorces, his caring for his ailing mother, and his layoff following a plant closure.  Neither the VA psychologist nor Dr. Mangold discussed these issues, focusing only on the Veteran's military history.  Further, though Dr. Mangold reviewed the Veteran's records and provided direct references to this record in support of his findings, he did not see the Veteran face-to-face as the VA examiner did.  Also, though Dr. Mangold referenced the Veteran's initial April 2008 examination, there is no evidence that he reviewed the much more comprehensive October 2011 examination when formulating his opinion.  

Next, the Board finds that the opinion of the VA examiner is more fully articulated and supported by a more reasoned analysis.  In the October 2011 report, the VA examiner explained why her opinion was more likely correct than that of the VA psychologist's, noting that he did not base his diagnosis on the CAPS framework.  The VA examiner also provided an analysis of why she did not believe that the Veteran's symptoms met certain criteria for a PTSD diagnosis.  Dr. Mangold, though making frequent reference to the record and his interview with the Veteran, did not fully explain why the Veteran's symptoms satisfied these criteria.  Instead, he simply listed the Veteran's responses without providing as deep of an analysis as to why the Veteran did indeed meet these criteria.  

For these reasons, the Board finds that the opinions of the VA examiner are more probative than those offered by the VA psychologist and Dr. Mangold.  The Board thus concludes that the most probative evidence of record shows that, despite the Veteran's in-service stressors and his current report of certain symptoms, the Veteran does not currently suffer from PTSD or any other mental disorder.  Further, as the weight of the evidence is against the Veteran's claim, the benefit of the doubt rule is not at issue here.  

Finally, the Board notes that the Veteran's claim does not need to be evaluated as one for an acquired psychiatric disorder in general.  In February 2009, the Court ruled that when a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Clemons decision does not, however, require the Board to evaluate all claims limited to PTSD as claims for psychiatric disorders in general.  Instead, such an analysis need only be performed when a psychiatric disorder or symptoms thereof are present.  As the Court stated: "quite a different result is reached when the claimant requests compensation for a particular diagnosis but, after proper development, the medical evidence reveals no current condition related to the symptoms suffered."  Id. at 7 (emphasis in original).  The Court elucidated this statement with an example.  According to the Court, if an appellant filed a claim for PTSD "but no current mental condition whatsoever was diagnosed, the claim could have been properly denied for lack of a diagnosis for any current mental condition."  Id. (citing 38 U.S.C. § 1110; Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The situation in the case before the Board is similar to the example provided by the Court.  Here, the Veteran is seeking service connection for PTSD, but the Board finds that the most probative medical evidence of record does not show that he currently suffers from any mental condition.  Accordingly, an analysis under Clemons of whether the Veteran may be service connected for a psychiatric disorder in general is unwarranted.

In summary, it is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board finds that the most probative medical evidence of record does not show that the Veteran suffers from PTSD.  He therefore cannot be service connected for that disorder, and the Board thus finds the criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


ORDER

Service connection for PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


